Citation Nr: 1146212	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine prior to July 30, 2007.

2.  Evaluation of degenerative joint disease of the lumbar spine, currently rated as 40 percent disabling.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972, and from March 1973 to February 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2007 rating decision of the VA Regional Office (RO) in Houston, Texas that granted service connection for degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling from December 28, 2004, and 40 percent disabling from July 31, 2007. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with the service-connected low back disorder are more severely disabling than reflected by the currently assigned 40 percent disability evaluation and warrant a higher rating.  In a letter received in November 2007, he asserts that his back is so painful that it is difficult for him to walk or sleep.  He maintains that he cannot lie down, sit or stand for very long before the back begins to hurt or give out.  It is contended he is unable to perform activities of daily living and work due to unbearable pain, and that bowel and urinary functions have been affected by low back disability.

The record indicates that the appellant receives continuing treatment for low back symptomatology.  The most recent records date through September 2007.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claim at issue.  As such, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from October 2007 should be requested and associated with the claims folder.

In the November 2011 Informal Hearing Presentation, the Veteran through his representative asserts that the service-connected low back disorder has increased in severity.  The record reflects that he last had a VA examination for compensation and pension purposes in July 2007.  The Board is of the opinion that a current orthopedic/neurology examination would be helpful in ascertaining the status of service-connected low back disability.  

As well, the Court of Appeals for Veterans Claims (Court) has held that a total rating for compensation based on individual unemployability (TDIU) is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009).  The question of entitlement to a TDIU was raised by the Veteran's assertions in his letter dated in October 2007 that service-connected disability rendered him unemployable.  The issue of entitlement to TDIU is therefore integral to the appeal, as set forth on the title page of this decision.  In the case of a claim for a total rating based on individual unemployability, the duty to assist requires VA to obtain an examination that includes an opinion as to what effect the Veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  Given that there has been no assessment in this regard, the Board will remand the case for further examination and a clinical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Request pertinent VA clinical records dating from October 2007 to the present and associate with the claims folder.

2.  Schedule the Veteran for a VA examination to evaluate the status of service-connected low back disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected low back disorder renders him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

3.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1) (2011).

